ORDER
On Petition for Rehearing En Banc.
Appellants’ petition for rehearing en banc and the response thereto have been circulated to the full court. The taking of a vote was requested. Thereafter, a majority of the judges of the court in regular, active service did not vote in favor of the petition. Upon consideration of the foregoing, it is
ORDERED that the petition be denied.
Circuit Judge TATEL did not participate in this matter.
Chief Judge GINSBURG would grant rehearing en banc for the reasons stated in Senior Circuit Judge WILLIAMS’s dissent from the denial of rehearing.
PER CURIAM.
Appellants have petitioned for rehearing and rehearing en banc. On the record at hand, there is no reason for the panel to revisit this case and there is no valid basis justifying en banc consideration of this matter. We offer this brief statement merely to respond to an argument raised in the dissenting statement.
As an initial matter, we note that appellants have offered nothing but unadorned speculation to support their claim that a favorable decision from this court would redress their alleged injuries. The Supreme Court has made it clear that plaintiffs cannot rely on such speculation to satisfy the redressability prong of standing. The opinion for the court in this case invokes this well-established principle of law. See Nat’l Wrestling Coaches Ass’n v. Dep’t of Educ., 366 F.3d 930, 936-40 (D.C.Cir.2004).
The opinion for the court also makes it clear that, even if appellants had standing to pursue their claims in this case, the availability of a private cause of action directly against universities bars this lawsuit against the agency. Id. at 945-46. The court’s decision in Washington Legal Foundation v. Alexander, 984 F.2d 483 (D.C.Cir.1993), is controlling on this point, and appellants have never been able to clear the hurdle of this precedent.
The dissent’s attempt to distinguish Washington Legal Foundation is perplexing. The dissent argues that Washington Legal Foundation can be distinguished, on the ground that Washington Legal Foundation involved only claims of statutory violations, “whereas here plaintiffs allege Constitutional violations of which the pri*240vate educational institutions could not possibly be guilty.” The problem with this argument is that it is premised on the faulty assumption that a plaintiff may avoid the dictates of Washington Legal Foundation merely by reciting constitutional provisions that obviously do not reflect the gist of the complaint. This is an untenable proposition, as this case demonstrates.
The heart of appellants’ claim in this case is that universities have taken actions that violate Title IX and Title IX’s implementing regulations. It is clear beyond dispute that appellants’ asserted injuries arise solely from the universities’ actions allegedly taken in derogation of Title IX. Indeed, the “constitutional violations” allegedly committed by public educational institutions involve no substantive claims beyond those that would otherwise be cognizable under Title IX.
As the dissent concedes, appellants have consistently maintained that, in subscribing to Department of Education enforcement policy interpretations, the universities have themselves adopted unlawful policies and engaged in unlawful ■activities. See, e.g., Appellants’ Br. at 8 (“When a school cuts or caps a team .solely to comply with gender proportionality, it discriminates in violation of Title IX, 29 U.S.C. § 1681(a), the Title IX regulations, 34 C.F.R. § 106.41(a), and (for public schools) the Equal Protection Clause of the Fourteenth Amendment.”). In short, appellants have argued throughout this litigation that, in adhering to the Department’s enforcement policy interpretations, the universities have engaged in intentional discrimination that Title IX prohibits. This being the case, Washington Legal Foundation is obviously controlling, because appellants have a private cause of action directly against the universities to seek redress for any proscribed acts of sex discrimination committed by the universities. Appellants’ action against the agency is therefore barred under 5 U.S.C. § 704 (2000).
The dissent ignores the fact that the Department’s enforcement policy interpretations are not binding regulations. They do not carry the force of law, and universities are not bound to follow the policy interpretations. Therefore, the mere existence of the Department’s policy interpretations causes appellants no cognizable injury. Appellants are only injured when, as they allege, the universities take actions that violate Title IX and Title IX’s implementing regulations. There are no viable constitutional claims beyond these alleged statutory injuries. Thus, appellants have a fully adequate private cause of action directly against the universities to seek redress for their alleged injuries.
Finally, this case surely cannot be distinguished from Washington Legal Foundation, as the dissent argues, on the ground that the agency here “is charged with bullying [the educational] institutions into adopting unlawful practices.” The only thing the Department has done here is issue nonbinding enforcement policy interpretations, which is hardly evidence of “bullying.” But even if the Department might be seen as a bully, this does not change the fact that appellants still have a private cause of action against the universities for any acts that the educational institutions take in violation of Title IX and Title IX’s implementing regulations.